          Case 3:20-cv-00001-JM Document 11 Filed 10/05/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

TAMMY DAVIS                                                               PLAINTIFF

V.                            CASE NO. 3:20-CV-1 JM

BNSF RAILWAY COMPANY, et al.                                              DEFENDANTS

                                             ORDER

       Pursuant to the motion for voluntary dismissal (Doc. No. 10), this case is dismissed with

prejudice. The Clerk is directed to close the case.

       DATED this 5th day of October, 2020.



                                              _______________________________
                                              UNITED STATES DISTRICT JUDGE
